UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2072



DONNA L. BOULWARE,

                                            Plaintiff - Appellant,

          versus


JOHNIE WILSON, Commanding General, Department
of the Army,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T. S Ellis, III, District Judge.
(CA-96-1669-A)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donna L. Boulware, Appellant Pro Se. Thomas Mercer Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's adverse grant of sum-

mary judgment, denial of her motion for reconsideration, and dis-

missal of Appellant's case filed pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e (West 1994). We

have reviewed the record and the district court's opinion and find
no reversible error. Accordingly, we affirm on the reasoning of the

district court. Boulware v. Wilson, No. CA-96-1669-A (E.D. Va. June
18, 1997; July 9, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2